       Case 6:19-cv-02116 Document 1 Filed 11/05/19 Page 1 of 11 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

DONALD T. FREEMAN,

       Plaintiff,
vs.                                                          Case No.:

MOTOROLA SOLUTIONS, INC.,
a Foreign Profit Corporation,

       Defendant.


                       COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff DONALD T. FREEMAN (hereinafter “Plaintiff” or “Freeman”) hereby sues

MOTOROLA SOLUTIONS, INC. (hereinafter “Motorola” or “Defendant”), and in support

thereof, states as follows:

                                 Jurisdiction, Parties and Venue

       1.        This is an action for unlawful employment practices including age discrimination

by Defendant in violation of the Age Discrimination in Employment Act of 1967, 29 U.S.C. §621,

et seq., as amended (“ADEA”), age and sex discrimination by Defendant in violation of the Florida

Civil Rights Act of 1992, Florida Statutes Section 760.01, et seq. (“FCRA”), and sex

discrimination by Defendant in violation of Title VII of the Civil Rights Act of 1964, as amended

("Title VII").

       2.        Freeman seeks damages including declaratory and injunctive relief; lost pay and

benefits; liquidated damages; compensatory and punitive damages; attorneys’ fees, costs and

expenses; and all other relief this Court deems just and proper.

       3.        Freeman is a resident of Lake City, Florida in Columbia County, Florida.
       Case 6:19-cv-02116 Document 1 Filed 11/05/19 Page 2 of 11 PageID 2



       4.      At all relevant times, Freeman worked out of Motorola’s Lake Mary, Florida office,

located at 1064 Greenwood Blvd., #400, Lake Mary, Florida 32746 in Seminole County, Florida.

       5.      At all relevant times, Freeman was over the age of 40 years old.

       6.      Freeman was an employee of the Defendant.

       7.      Freeman is an aggrieved person within the meaning of Title VII, the ADEA, and

the FCRA.

       8.      Motorola is a Foreign Profit Corporation authorized to do business in the state of

Florida.

       9.      At all relevant times, Motorola was engaged in an industry affecting commerce and

had 20 or more employees for each working day in each of 20 or more calendar weeks in the

current or preceding calendar year.

       10.     Motorola is an employer within the meaning of Title VI, the ADEA and the FCRA.

       11.     Venue in this Court is proper as the unlawful employment practices described

herein occurred in Seminole County, Florida and Freeman was employed by the Defendants in

Seminole County, Florida.

       12.     Freeman has met all conditions precedent and exhausted all administrative

remedies prior to filing suit, including:

               a. Timely filing a Charge of Discrimination with the Florida Commission on

                   Human Relations (“FCHR”) via dual-filing same through the United States

                   Equal Employment Opportunity Commission (“EEOC”);

               b. Receiving a Notice of Right to Sue from the EEOC within 90 days of filing this

                   action; and




                                 Complaint and Demand for Jury Trial
                                            Page 2 of 11
       Case 6:19-cv-02116 Document 1 Filed 11/05/19 Page 3 of 11 PageID 3



               c. Filing this action more than 180 days from the time Plaintiff filed his Charge

                    of Discrimination without the FCHR issuing a determination on the charge.

                                              Facts

       13.     Freeman was born in 1962. He is currently 57 years old.

       14.     Freeman is male.

       15.     Freeman worked for Motorola for approximately 27 years.

       16.     Defendant terminated Freeman on August 13, 2018.

       17.     Freeman was terminated by Territory Service Director Ms. Lorraine Chambliss

(“Chambliss”), purportedly for misusing warranty contracts to control his commissions and

characterized his actions as falsification of company documents.

       18.     At the time of his termination, Freeman was employed by Defendant as a Customer

Support Manager (“CSM”).

       19.     As a CSM, Freeman’s job duties included managing customer contracts, proposing

new services to customers, renewing contracts and building business relationships.

       20.     Throughout his career, Freeman worked zealously on behalf of Motorola, was

promoted multiple times and earned multiple awards.

       21.     Freeman was an excellent employee who was valued by his customers.

       22.     Motorola’s Vice President and Director publicly referred to Freeman as a “model”

service manager and a “rock star.”

       23.     Until his termination, Freeman never received any negative performance feedback

or documentation.

       24.     After his termination, many of Mr. Freeman’s customers and work partners wrote

letters to Defendant expressing surprise and disbelief in the company’s decision to fire him.



                                Complaint and Demand for Jury Trial
                                           Page 3 of 11
       Case 6:19-cv-02116 Document 1 Filed 11/05/19 Page 4 of 11 PageID 4



       25.    Motorola’s claim that Freeman misused customer warranty contracts is false.

       26.    At Motorola, it is common practice for CSMs to manage warranty contracts for

service-led projects in the same manner as did Freeman.

       27.    In fact, Freeman was taught to manage warranty contracts in this manner around 10

years ago, and has been doing so without comment or correction since that time.

       28.    In line with this common practice, the other members of Freeman’s team have

likewise managed warranty contracts in the same manner.

       29.    The funds at issue were known to and approved by the Pre-Sales Business Team,

Management and Finance, among other departments.

       30.    In fact, the Pre-Sales Business Team put the funds for transactional services into

the warranty account which was then given to the CSM to use, undermining any claim that

Freeman engaged in misuse of any contracts.

       31.    Freeman, like others, used the funds to accomplish the client’s needs.

       32.    Motorola provided no guidance or policy providing instruction on how to use the

warranty contracts on which it based Freeman’s termination.

       33.    Motorola provided Freeman with no training contrary to his use of the warranty

contracts.

       34.    Freeman never falsified a company document.

       35.    Freeman’s commission was not affected by his use of the warranty contracts.

       36.    Defendant mischaracterized Freeman’s actions to manufacture a reason to

terminate his employment as pretext for age and gender discrimination.




                              Complaint and Demand for Jury Trial
                                         Page 4 of 11
       Case 6:19-cv-02116 Document 1 Filed 11/05/19 Page 5 of 11 PageID 5



       37.     Three of Freeman’s female co-worker team members, two of which who were also

much younger than Freeman, handled the warranty contracts in the same manner Freeman did

during the same period, yet were not disciplined in any manner.

       38.     Despite engaging in the exact same conduct, only Freeman, a 57-year-old male,

was terminated.

       39.     Chambliss is approximately 40 years old.

       40.     Chambliss also demoted another male employee, age 56, on the same day she

terminated Freeman, demonstrating her age and gender bias.

       41.     Motorola replaced Freeman with two younger females.

       42.     Motorola shifted from its stated reason for Freeman’s termination, likewise

demonstrating pretext.

                                          COUNT I
                         Age Discrimination in Violation of the ADEA

       43.     Freeman incorporates Paragraphs 1 through 42 above as if fully set forth herein.

       44.     The ADEA prohibits the Defendant from discriminating against an employee on

the basis of age.

       45.     Freeman is a member of a protected class in that he is more than 40 years of age.

       46.     Freeman was qualified for the position he held with the Defendant.

       47.     Defendant purposefully and intentionally terminated Plaintiff because of his age.

       48.     Defendant acted intentionally, purposefully, willfully, maliciously and/or with

reckless indifference to Freeman’s protected rights by unfairly disciplining him, harassing him,

terminating him and adversely affecting his employment benefits based on age in violation of the

ADEA.




                               Complaint and Demand for Jury Trial
                                          Page 5 of 11
       Case 6:19-cv-02116 Document 1 Filed 11/05/19 Page 6 of 11 PageID 6



       49.     As a result of Defendant’s actions, Freeman suffered lost wages and benefits,

emotional distress, humiliation, shame, loss of self-esteem and dignity, mortification, disgrace,

embarrassment, loss of enjoyment of life, and mental anguish, and Freeman will continue to suffer

said damages in the future.

       50.     Freeman is entitled to recover his attorneys’ fees, costs and other litigation expenses

from the Defendants as a prevailing party pursuant to the ADEA.

       WHEREFORE, Plaintiff respectfully requests that this Court:

       A.      Enter a judgment in favor of Plaintiff and against Defendant declaring that

               Defendant unlawfully discriminated against Plaintiff in violation of the ADEA;

               and/or

       B.      Issue a mandatory injunction requiring Defendant to effectively plan, develop,

               undertake, implement and monitor a plan designed to ensure that Defendant’s

               employees are not subjected to discrimination; and/or

       C.      Reinstate Plaintiff to employment with Defendant, or, in the alternative, award

               Plaintiff front pay; and/or

       D.      Award Plaintiff all lost pay and benefits; and/or

       E.      Award Plaintiff additional monies for tax liability that that does result if damages

               award to Plaintiff pushes him into a higher tax bracket; and/or

       F.      Award Plaintiff an additional amount equal to the lost pay and benefits as liquidated

               damages; and/or

       G.      Award Plaintiff pre-judgment and post-judgment interest; and/or

       H.      Award Plaintiff his costs, expenses and attorneys’ fees pursuant to the ADEA;

               and/or



                                Complaint and Demand for Jury Trial
                                           Page 6 of 11
       Case 6:19-cv-02116 Document 1 Filed 11/05/19 Page 7 of 11 PageID 7



       I.      Retain continuing jurisdiction in order to ensure compliance with the terms of the

               mandatory injunction requested herein; and/or

       J.      Grant such additional relief as this Court deems just and proper.

                                            COUNT II
                              Discrimination in Violation of the FCRA

       51.     Freeman incorporates Paragraphs 1 through 42 above as if fully set forth herein.

       52.     The FCRA forbids Defendant from discriminating on the basis of an employee’s

age and/or sex.

       53.     Freeman is a member of a protected class in that he is more than 40 years of age.

       54.     Freeman is a member of a protected class in that he is male.

       55.     Freeman was qualified for the position he held with the Defendant.

       56.     Defendant purposefully and intentionally terminated Plaintiff because of his age

and/or sex.

       57.     Defendant acted intentionally, purposefully, willfully, maliciously and/or with

reckless indifference to Freeman’s protected rights by unfairly disciplining him, harassing him,

terminating him and adversely affecting his employment benefits based on his age and/or sex in

violation of the FCRA.

       58.     As a result of the Defendant’s actions, Freeman suffered lost wages and benefits,

emotional distress, humiliation, shame, loss of self-esteem and dignity, mortification, disgrace,

embarrassment, loss of enjoyment of life, and mental anguish, and Freeman will continue to suffer

said damages in the future.

       59.     Freeman is entitled to recover his attorneys’ fees, costs and other litigation expenses

from the Defendants as a prevailing party pursuant to the FCRA.

       WHEREFORE, Plaintiff respectfully requests that this Court:


                                 Complaint and Demand for Jury Trial
                                            Page 7 of 11
Case 6:19-cv-02116 Document 1 Filed 11/05/19 Page 8 of 11 PageID 8



A.    Enter a judgment in favor of Plaintiff and against Defendant declaring that

      Defendant unlawfully discriminated against Plaintiff in violation of the FCRA;

      and/or

B.    Issue a mandatory injunction requiring Defendant to effectively plan, develop,

      undertake, implement and monitor a plan designed to ensure that Defendant’s

      employees are not subjected to discrimination; and/or

C.    Reinstate Plaintiff to employment with Defendant, or, in the alternative, award

      Plaintiff front pay; and/or

D.    Award Plaintiff all lost pay and benefits; and/or

E.    Award Plaintiff additional monies for tax liability that does result if damages

      awarded to Plaintiff pushes him into a higher tax bracket; and/or

F.    Award Plaintiff such other nominal, general, compensatory and other damages

      available under the FCRA; and/or

G.    Awarding Plaintiff punitive damages;

H.    Award Plaintiff pre-judgment and post-judgment interest; and/or

I.    Award Plaintiff his costs, expenses and attorneys’ fees pursuant to the provisions

      of FCRA; and/or

J.    Retain continuing jurisdiction in order to ensure compliance with the terms of the

      mandatory injunction requested herein; and/or

K.    Grant such additional relief as this Court deems just and proper.

                                COUNT III
                 Sex Discrimination in Violation of Title VII

60.   Freeman incorporates Paragraphs 1 through 42 above as if fully set forth herein.




                       Complaint and Demand for Jury Trial
                                  Page 8 of 11
          Case 6:19-cv-02116 Document 1 Filed 11/05/19 Page 9 of 11 PageID 9



          61.    Title VII prohibits Defendant from discriminating against an employee on the basis

of sex.

          62.    Freeman is a member of a protected class in that he is male.

          63.    Freeman was qualified for the position he held with the Defendant.

          64.    Defendant purposefully and intentionally terminated Plaintiff because of his sex.

          65.    Defendant acted intentionally, purposefully, willfully, maliciously and/or with

reckless indifference to Freeman’s protected rights by unfairly disciplining him, harassing him,

terminating him and adversely affecting his employment benefits based on sex in violation of Title

VII.

          66.    As a result of Defendant’s actions, Freeman suffered lost wages and benefits,

emotional distress, humiliation, shame, loss of self-esteem and dignity, mortification, disgrace,

embarrassment, loss of enjoyment of life, and mental anguish, and Freeman will continue to suffer

said damages in the future.

          67.    Freeman is entitled to recover his attorneys’ fees, costs and other litigation expenses

from the Defendants as a prevailing party pursuant to Title VII.

          WHEREFORE, Plaintiff respectfully requests that this Court:

          A.     Enter a judgment in favor of Plaintiff and against Defendant declaring that

                 Defendant unlawfully discriminated against Plaintiff in violation of Title VII;

                 and/or

          B.     Issue a mandatory injunction requiring Defendant to effectively plan, develop,

                 undertake, implement and monitor a plan designed to ensure that Defendant’s

                 employees are not subjected to discrimination; and/or




                                  Complaint and Demand for Jury Trial
                                             Page 9 of 11
     Case 6:19-cv-02116 Document 1 Filed 11/05/19 Page 10 of 11 PageID 10



      C.      Reinstate Plaintiff to employment with Defendant, or, in the alternative, award

              Plaintiff front pay; and/or

      D.      Award Plaintiff all lost pay and benefits; and/or

      E.      Award Plaintiff additional monies for tax liability that does result if damages

              awarded to Plaintiff pushes him into a higher tax bracket; and/or

      F.      Award Plaintiff such other nominal, general, compensatory and other damages

              available under Title VII; and/or

      G.      Awarding Plaintiff punitive damages;

      H.      Award Plaintiff pre-judgment and post-judgment interest; and/or

      I.      Award Plaintiff his costs, expenses and attorneys’ fees pursuant to the provisions

              of Title VII; and/or

      J.      Retain continuing jurisdiction in order to ensure compliance with the terms of the

              mandatory injunction requested herein; and/or

      K.      Grant such additional relief as this Court deems just and proper.


                                DEMAND FOR JURY TRIAL

      Plaintiff demands a trial by jury on all issues so triable.

Dated: November 5, 2019.

                                              Respectfully submitted,

                                               s/ Amanda L. Biondolino
                                              Cynthia N. Sass, Esquire
                                              Florida Bar No. 0691320
                                              Amanda L. Biondolino, Esquire
                                              Florida Bar No. 1008493
                                              SASS LAW FIRM
                                              601 West Dr. Martin Luther King, Jr. Boulevard
                                              Tampa, Florida 33603
                                              Telephone: (813) 251-5599

                               Complaint and Demand for Jury Trial
                                          Page 10 of 11
     Case 6:19-cv-02116 Document 1 Filed 11/05/19 Page 11 of 11 PageID 11



                                           Facsimile: (813) 259-9797
                                           DESIGNATION OF E-MAIL SERVICE:
                                           Primary:      csass@sasslawfirm.com
                                           Secondary: reception@sasslawfirm.com
                                                          bcruz@sasslawfirm.com
                                           Primary:      abiondolino@sasslawfirm.com
                                           Secondary: reception@sasslawfirm.com
                                                         jolney@sasslawfirm.com

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 5th day of November, 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF ePortal system.

                                                   Respectfully submitted,

                                                   s/ Amanda Biondolino




                              Complaint and Demand for Jury Trial
                                         Page 11 of 11
